Case 1:20-cv-10448-KAR Document1 Filed 03/04/20 Page 1of8

 

I fh ee
IN Cleats UrhiCeE
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISfRteFAC@URTS

 

 

 

for the
DISTRICT OF NASSARLSEITS .
Bisrrieg io aT
) Vet eT oes
)
DIEGO G. FIGUEROA )
Petitioner )
)
v. Case No.

) (Supplied by Clerk of Couri)
)
RADM S.:SPAULDING (WARDEN) )

 

Respondent
(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

 

 

1. (a) Your full name: Diego C. Figueroa
(b) Other names you have used:
2. Place of confinement: :
(a) Name of institution: Federal Medical Center - Devens

 

(b) Address: P.O. Box 879, Ayer, MA 01432

 

 

 

(c) Your identification number: #16412-055
3. Are you currently being held on orders by:

&XFederal authorities © State authorities O Other - explain:
4, Are you currently:

CA pretrial detainee (waiting for trial on criminal charges)
BXServing a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:

(a) Name and location of court that sentenced you: U.S. District Court For The

 

Western District of New York.
(b) Docket number of criminal case: © O7- CR - 6219 (CJS) —

 

(c) Date of sentencing: September 24, 2008
Being held on an immigration charge

RxOther (explain)! Unlawfully being held as a Career Offender under an

erroneous interpretation of the Career Offender Guideline that

r
was previously unavailable.

Decision or Action You Are Challenging

5. What are you challenging in this petition:
How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,

revocation or calculation of good time credits)

Page 2 of 9
Case 1:20-cv-10448-KAR Document1 Filed 03/04/20 Page 2 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

OPretrial detention

OImmigration detention.

OC Detainer

2 The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

Disciplinary proceedings

 

 

 

 

O Other (explain):
6. Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court: [United States District Court for the
Western District of New York.
(b) Docket number, case number, or opinion number: 07-CR-6219 (CJS)

 

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):
Unlawfully sentenced as a career offender by erroneous interpretation
of the Guidelines, which resulted in a sentence much greater than
the sentence Petitioner would receive otherwise.

(d) Date of the decision or action: September 24, 2008.

Your Earlier Challenges of the Decision or Action

7. First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
Yes ONo

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court: U.S. Court Of Appeals for the Second

Circuit. 40 Foley Square, New York, New York 10007
(2) Date of filing:

(3) Docket number, case number, or opinion number: 08-4914

(4) Result: affirmed
(5) Date of result: April 28, 2011.

(6) Issues raised: |hether the Government violated it's obligation
under Brady v. Maryland; and whether the sentence was substantially

unreasonable given Mr. Figueroa's health issues.

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

 

8. Second appeal
After the first appeal, did you file a second appeal! to a higher authority, agency, or court?
Yes INo

Pave 3 of 9
Case 1:20-cv-10448-KAR Document 1 Filed 03/04/20 Page 3 of 8

AO 242 (Rev, 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 224]

10.

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court: Supreme Court of the United States

 

(2) Date of filing: unknown
(3) Docket number, case number, or opinion number: 11-9188

(4) Result! Certiorari denied
(5) Date ofresult! April 16, 2012
(6) Issues raised: Unknown

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

 

 

Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
OYes KINo
(a) If “Yes,” provide:

(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:
(3) Docket number, case number, or opinion number:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal: No_hie! b} .

than the Supreme Court of the United States

 

Motion under 28 U.S.C. § 2255

In this petition, are you challenging the validity of your conviction or sentence as imposed?

RLYecs ONo

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Ya Yes CI No

Page 4 of 9
Case 1:20-cv-10448-KAR Document 1 Filed 03/04/20 Page 4 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

If “Yes,” provide:
(1) Name ofcourt: United States District. Court for the W.D.N.Y.

(2) Case number: 12-CV-6398

 

 

 

 

(3) Date of filing: Unknown

(4) Result: Denied

(5) Date of result: November 16, 2015

(6) Issues raised: | The sentence was in violation of the Due Process

 

Clause under Johnson v. United States, 135 S.Ct. 780 (2016)

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or

sentence?

a Yes O No

If “Yes,” provide:

(1) Name ofcourt: U.S. Court of Appeals for the Second Circuit
(2) Case number: 19-4070

(3) Date of filing:
(4) Result! — _penied mo,

(5) Date of result: January 6, 2020.

(6) Issues raised: Prior convictions no longer qualified for the
purposes of career offender. Specifically, the attempted sale
of a controlled substance does not qualify as a controlled |
substance offense under U.S.S.G. §4B1.2.

 

 

 

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction or sentence: At the time of sentencing, settled law of this Circuit or
the Supreme Court established the legality of the sentence; subsequent to

Petitioner's direct appeal and his first §2255, the law changed and should

apply retroactively because it is a new.guideline inte ion; Ltioner....
o § .

interpretation is not one of Constitutional law; and due to this change in

law the career.:offender enhancement presents a fundamental mi i aw.
Appeals of immigration proceedings

Does this case concern immigration proceedings?

 

 

 

Yes No
If “Yes,” provide:

(a) Date you were taken into immigration custody:

(b) Date of the removal or reinstatement order:

(c} Did you file an appeal with the Board of Immigration Appeals?
TYes CI No

Page 5 of 9
Case 1:20-cv-10448-KAR Document 1 Filed 03/04/20 Page 5 of 8

AO 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

If “Yes,” provide:
_ (1) Date of filing:
(2) Case number:
(3) Result:
(4) Date of result:
(5) Issues raised:

 

 

 

 

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
Yes O No
If “Yes,” provide:
(1) Name of court:
(2) Date of filing:
(3) Case number:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

12. Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?

OYes RINo

If “Yes,” provide:

(a) Kind of petition, motion, or application:
(b) Name of the authority, agency, or court:

 

 

 

(c) Date of filing:
(d) Docket number, case number, or opinion number:
(e) Result:

(f) Date of result:
(g) Issues raised:

 

 

 

 

 

 

 

 

Page 6 of 9
Case 1:20-cv-10448-KAR Document1 Filed 03/04/20 Page 6 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

Grounds for Your Challenge in This Petition -

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memoranduin.

GROUND ONE: petitioner No longer Qualifies as a Career Offender under §4B1.2

because attempted crimes no longer qualify as controlled substance offenses for
purposes of the Career Offender Enhancement. See United States v. Havis, 927

F.3d 382 (6th Cir. 2019);
(a) Supporting facts (Be brief Do not cite cases or law.):

The District Court erroneously counted an attempt to distribute as a controlled.

substance offense for purposes of the career offender enhancement. Petitioner

is actually innocent as a Career Offender.

 

 

(b) Did you present Ground One in all appeals that were available to you?
OYes , EKNo

GROUND TWo:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?
OYes ONo

GROUND THREE:

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law):

 

 

 

 

 

(b) Did you present Ground ‘Three in all appeals that were available to you?
TY¥es [INo

Page 7 of ¥
Case 1:20-cv-10448-KAR Document1 Filed 03/04/20 Page 7 of 8

AO 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR:

 

 

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.)

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?
Yes ONo

14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not: The issue in Ground one was previously unavailable. It is based

on a de novo review of the Guidelines conducted by the Sixth Circuit
Court of Appeals. en bane which clarified that inchoate crimes do not

 

qualify a controlled substance offenses. See U.S yv. Havis, 927 F 3d. 382

 

Request for Relicf

15. State exactly what you want the courttodo: Petitioner request he be resentenced with

 

Out the Career Ofender enhancement. Aternatively, Petitioner request any
relief this: Honorable Court may deem appropriate

 

 

Page 8 of 9
Case 1:20-cv-10448-KAR Document1 Filed 03/04/20 Page 8 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Declaration Under Penalty Of Perjury
If you are incarcerated, on what date did you place this petition in the prison mail system:

3/2/20

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. | understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

 
 

Signature of Petitioner

Date: 2-27-Zo Ltigo C be AAO

 

Signature of Attorney or other authorized person, if any —

Page 9 of 9
